—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 21, 1992, which denied the application.
Ordered that the order is affirmed, with costs.
The question of whether to grant leave to serve a late notice of claim is left to the sound discretion of the court (see, Rudisel v City of New York, 217 AD2d 702; Matter of Gruber v City of New York, 156 AD2d 450). The Supreme Court did not improvidently exercise its discretion in denying the petitioner’s application. The alleged claim accrued in August 1991, and the petitioner failed to present a legally acceptable excuse for his delay in presenting the claim one year later. In addition, the petitioner failed to show that the respondents timely acquired actual knowledge of the accident or that the respondents would not suffer substantial prejudice in maintaining their defense on the merits (see, Rudisel v City of New York, supra; Matter of Buddenhagen v Town of Brookhaven, 212 AD2d 605). O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.